DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 been entered.

Election/Restrictions
Applicant's election with traverse of Group 1 (a compound of formula (I), a formulation comprising the compound, and an electronic device comprising the compound); and a species group, wherein A) all of the variable Y are CR1 and B) E of the Formula (N) being species group B4 (formulas E-2, E-3, or E-4), in the written response filed on 12/14/2020 and the telephonic interview conducted on 1/5/2021 is acknowledged. 
Claims 30-31, 33, 35, 37, 39, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and III; and nonelected species groups B1-B3, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2020.
The newly added claim 43 in the claim set filed on 8/5/2021 is directed to the species group B3 of the Restriction/Election Office Action of 10/29/2020. Thus, claim 43 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species group B3, there being no allowable generic or linking claim. 

Response to Amendment
The amendment of 8/5/2021 has been entered.
Disposition of claims: 
Claims 23 and 29 have been canceled.
Claim 43 has been added.
Claims 19-22, 24-28, and 30-43 are pending.
Claims 30-31, 33, 35, 37, 39, 41, and 43 are withdrawn.
Claims 19 and 42 have been amended.
The amendments of claim 42 have overcome the rejection of claim 42 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments of claim 19 have overcome:
The rejections of claims 19-28, 32, 34, 36, 38, 40, and 42 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577, hereafter Montenegro) in view of Ho et al. (“Iminodibenzyl-substituted distyrylarylenes as dopants for blue and white organic light-emitting devices”, Org. Elec. 2008, vol. 9, page 101-110, hereafter Ho) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the first through the second paragraphs of page 14 of the reply filed 8/5/2021 regarding the rejections of claims 19-28, 32, 34, 36, 38, 40, and 42 under 35 U.S.C. 103 over Montenegro in view of Ho set forth in the Office Action of 6/8/2021 have been considered. 
Applicant argues that there is no motivation to make this substitution. Applicant further argues that this rejection is based on hindsight reconstruction. 
Respectfully, the Examiner does not agree.
There is sufficient teaching and suggestion by Ho to modify the compound of Montenegro (see paragraph 24 through 27 of the Final Office Action of 6/8/2021). However, Applicant’s amendments in the claim set entered 8/5/2021 overcome the outstanding rejections under 35 U.S.C. 103 over Montenegro in view of Ho, rendering this argument moot.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-22, 24-28, 32, 34, 36, 38, 40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577, hereafter Montenegro) in view of Liang et al. (“Novel D-π-A structured porphyrin dyes containing various diarylamino moieties for dye-sensitized solar cells”, Dyes and Pigments, 2015, vol. 115, page 7-16, hereafter Liang), Koene et al. (“Asymmetric Triaryldiamines as Thermally Stable Hole Transporting Layers for Organic Light-Emitting Devices”, Chem. Mater. 1998, vol. 10, page 2235-2250, hereafter Koene), and O’Brien et al. (“Hole Transporting Materials with High Glass Transition Temperatures for Use in Organic Light-Emitting Devices”, Adv. Mater. 1998, vol. 10, page 1108-1112, hereafter O’Brien).
Regarding claims 19-22, 24-28, 32, 34, 36, 38, and 40, Montenegro discloses indenofluorenamine (page 77, line 32 through page 78 line 13) used as the fluorescent emitter of a fluorescent or phosphorescent organic electroluminescent device (“OLED” on page 1, lines 30-34). 
Montenegro discloses an organic electroluminescent device (“Example 1” on page 113, lines 2-15; page 114, line 34; “E1” in Table 1; and compound structures shown on page 117) comprising an anode (ITO), a hole transport layer, an electron blocking layer (HTM1), an 
Montenegro teaches that an indenofluorenamine compound can be used as a fluorescent emitter of a fluorescent or phosphorescent organic electroluminescent device (page 77, line 32 through page 78 line 13).
Montenegro exemplifies an indenofluorenamine compound used as the fluorescent emitter (the 11th compound on page 81, hereafter Compound P81-11) as shown below.

    PNG
    media_image1.png
    210
    592
    media_image1.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Montenegro (device E1) by substituting the emitter Compound SEB1 with the Compound P81-11 of Montenegro, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compound SEB1 and Compound P81-11 are exemplified light emitter used for the organic electroluminescent device of Montenegro. Thus, the substitution of the known emitter materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The Compound P81-11 are one of exemplified light emitters disclosed by Montenegro. The choice of the Compound P81-11 would have been one from a finite number of 
The modification provides the modified organic electroluminescent device of Montenegro comprising an anode (ITO), a hole transport layer, an electron blocking layer (HTM1), an emitting layer (Compound H1 as a matrix material and Compound P81-11 as an emitter), and a cathode.
Montenegro discloses a formulation comprising the compound of Montenegro (formula (1) of Montenegro), an organic solvent, and a fluorescent dopant compound (page 87, lines 5-18).
Montenegro exemplifies an indenofluorenamine compound (Compound P81-11) used as the fluorescent dopant Compound (the 11th compound on page 81).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the formulation of Montenegro by using the Compound P81-11 of Montenegro as the fluorescent dopant compound, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Compound P81-11 is an exemplified fluorescent dopant disclosed by Montenegro. Thus, the substitution of the known fluorescent dopant of the formulation of Montenegro would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of the Compound P81-11 used as the fluorescent dopant of the formulation of 
The modification provides the modified formulation of Montenegro comprising the Compound P81-11 and at least one solvent.
The diphenylamine moiety of the Compound P81-11 of Montenegro does not read on the structural limitation of Applicant’s formula (N) of claim 19.
It is noted that Applicant elected the species group B4 in the reply filed on 12/14/2020 and the telephonic interview on 1/22/2021 in which the elected species is represented by the Applicant’s formula (N), wherein E is E-2, E-3, or E-4. The elected structure unit (E-4) reads on the limitation of amended claim 19.
Liang discloses an iminostilbene compound (5H-dibenzo[b,f]azepine (iminostilbene, ISB)); and Compound 4c in Scheme 1). The structure of the iminostilbene moiety is enclosed by the dashed circle below.

    PNG
    media_image2.png
    358
    456
    media_image2.png
    Greyscale

Liang teaches that an iminostilbene compound in which two phenyl groups are connected by ethylene chain is widely used in materials of an organic electroluminescent device (“OLED”) to achieve high luminescence quantum yield. Liang further teaches that the rotation of the phenyl rings in iminostilbene substituents is limited due to their semi-rigid structure which could lead to the decreasing energy loss compared to that of the diphenylamine group (page 8, column 1, paragraph 1).
Koene discloses iminostilbene compounds (SNαB, SNβB, SDB, STB, SBB, and SSB in Chart 1) used for an organic electroluminescent device (Abstract, Fig. 1).
Koene teaches the material containing iminostilbene provides higher glass transition temperatures because a hydrocarbon linkage joins the arene groups, preventing free rotation about the N-phenyl bond (page 2245, column 2, last paragraph; and compare the glass transition temperatures of SSB (110 °C) versus DDB (77 °C) or TPD (60 °C) in Table 2).
O’Brien discloses an iminostilbene compound (“ISB” in Fig. 1) used in an organic electroluminescent device (page 1109, column 1, paragraph 2; Fig. 2).
O’Brien teaches that the iminostilbene compound (ISB) has a significantly higher glass transition temperature (page 1109, column 1, paragraph 2). The glass transition temperature of the iminostilbene compound is higher than similar compound having arylamine moieties (alpha-NPD, TPD, and TNB in Table 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Montenegro (Compound P81-11) by substituting diphenylamine substituent with iminostilbene substituent, as taught by Liang, Obrien, and Koene.
The motivation of doing so would have been to provide semi-rigid structure which could lead to the decreasing energy loss compared to that of the diphenylamine, and higher glass transition temperature than diphenylamine by preventing free rotation of the N-phenyl bond, based on the teachings of Liang, Koene, and O’brien. 
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant compound having the following structure.

    PNG
    media_image3.png
    233
    727
    media_image3.png
    Greyscale

The compound of Montenegro as modified by Liang, Koene, and O’Brien has identical structure as Applicant’s formula (I-1) of claim 19, wherein Y are each CR1; X are each C(R1)2; R1 are each H or straight-chain alkyl having 1 to 20 carbon atoms (methyl), wherein at least one Y has a group of formula (N) boned thereto instead of R1; Ar1 is an aromatic ring systems having 6 to 30 aromatic ring atoms (phenyl); and E is (E-4) (-CR1=CR1-), meeting all the limitations of claim 19-22 and 24-28.
The modification also provides the organic electroluminescent device of Montenegro as modified by Liang, Koene, and O’Brien comprising an anode (ITO), a hole transport layer, an electron blocking layer (HTM1), an emitting layer (Compound H1 as a matrix material and the Compound of Montenegro as modified by Liang, Koene, and O’Brien as an emitter), and a cathode, wherein the organic electroluminescent device is equated with an electronic device; and the emitting layer is equated with an organic layer, meeting all the limitations of claims 34, 36, 38, and 40.
The modification also provides the formulation of Montenegro as modified by Liang, Koene, and O’Brien comprising the compound of Montenegro as modified by Liang, Koene, and O’Brien and at least one solvent, meeting all the limitations of claim 32.
Regarding claim 42, the compound of Montenegro as modified by Liang, Koene, and O’Brien reads on all the features of claims 19-22 and 24-28, as outlined above.
The compound of Montenegro as modified by Liang, Koene, and O’Brien has identical structure as Applicant’s formula (I-1-1), 
    PNG
    media_image4.png
    156
    271
    media_image4.png
    Greyscale
, 
wherein Y are each CR1; X are each C(R1)2; R1 are each H or straight-chain alkyl having 1 to 20 carbon atoms (methyl); Ar1 is an aromatic ring systems having 6 to 30 aromatic ring atoms (phenyl); and E is (-CR1=CR1-), meeting all the limitations of claim 42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786